Exhibit 10.27

EXECUTIVE AGREEMENT

This Executive Agreement (the “Agreement”) dated as of March 2, 2001, is by and
between State Auto Financial Corporation, an Ohio corporation, (the
“Corporation”), whose principal office is located at 518 East Broad Street,
Columbus, Ohio, 43215 and Mark A. Blackburn (the “Executive”).

BACKGROUND INFORMATION

The Corporation considers the establishment and maintenance of a sound and vital
management to be an important part of its overall corporate strategy and to be
essential to protecting and enhancing the interests of the Corporation and its
shareholders. As part of this corporate strategy, the Corporation wishes to act
to retain its well-qualified executive officers notwithstanding any actual or
threatened change in control of the Corporation or its parent, State Automobile
Mutual Insurance Company (“State Auto Mutual”).

The Executive is a key executive officer of the Corporation and its affiliates
and subsidiaries and the Executive’s services, experience and knowledge of the
affairs of the Corporation, and reputation and contacts in the industry are
extremely valuable to the Corporation. The Executive’s continued dedication,
availability, advice, and counsel to the Corporation are deemed important to the
Corporation, its Board of Directors (the “Board”), and its shareholders. It is,
therefore, in the best interests of the Corporation to secure the continued
services of the Executive notwithstanding any actual or threatened change in
control of the Corporation. Accordingly, the Board, acting by and through its
Executive Compensation Committee, has approved this Agreement with the Executive
and authorized its execution and delivery on behalf of the Corporation.

STATEMENT OF AGREEMENT

In consideration of the mutual covenants set forth herein and INTENDING TO BE
LEGALLY BOUND HEREBY, the Corporation and Executive hereby agree as follows:

1.    Term of Agreement.    This Agreement will begin on the date entered above
and will continue in effect through December 31, 2003. On January 1, 2004, and
on the third anniversary date of each term thereafter (a “Renewal Date”), the
term of this Agreement will be extended automatically for an additional
three-year period unless, not later than 30 days prior to such Renewal Date, the
Corporation gives written notice to the Executive that it has elected not to
extend this Agreement. Notwithstanding the above, if a “Change of Control” (as
defined herein) of the Corporation occurs during the term of this Agreement, the
term of this Agreement will be extended for thirty-six (36) months beyond the
end of the month in which any such Change of Control occurs.

2.    Definitions.    The following defined terms shall have the meanings set
forth below, for purposes of this Agreement:

(a)    Annual Award.    “Annual Award” means the cash payment paid or payable to
the Executive with respect to a fiscal year under the Corporation’s Incentive
Bonus Arrangement with Executive.



--------------------------------------------------------------------------------

(b)    Annual Base Salary.    “Annual Base Salary” means the greater of (1) the
highest annual rate of base salary in effect for the Executive during the 12
month period immediately prior to a Change of Control or, (2) the annual rate of
base salary in effect at the time Notice of Termination is given (or on the date
employment is terminated if no Notice of Termination is required).

(c)    Cause.    “Cause” shall mean the following: (i) the willful and continued
failure of the Executive to perform substantially the Executive’s duties with
State Auto (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Executive by the Board or an elected officer of State Auto
which specifically identifies the manner in which the Board or such elected
officer believes that the Executive has not substantially performed the
Executive’s duties, or (ii) the willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
State Auto, as determined by the Board. For purposes of this provision, no act
or failure to act, on the part of the Executive, shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of State Auto. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the advice of
counsel for State Auto, shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of State Auto.
Nothing in this Agreement will limit the right of the Executive or the
Executive’s beneficiaries to contest the validity or propriety of any such
determination.

(d)    Change of Control.     “Change of Control” means the occurrence of any of
the following:

(1)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Corporation representing 25% or
more of the combined voting power of the Corporation’s then outstanding
securities, excluding (i) any acquisition by the Corporation or any Subsidiary;
(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation, a Subsidiary or State Auto Mutual or any
acquisition by State Auto Mutual; or

(2)    A majority of the Board of Directors of the Corporation at any time is
comprised of other than Continuing Directors (for purposes of this Agreement,
the term “Continuing Director” means a director who was either (A) first elected
or appointed as a Director prior to the date of this Agreement; or
(B) subsequently elected or appointed as a director if such director was
nominated or appointed by at least two thirds of the then Continuing Directors);
or

(3)    Any event or transaction if the Corporation would be required to report
it in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under
the Exchange Act; or

(4)    Any of the following occurs:

 

2



--------------------------------------------------------------------------------

(A)    a merger or consolidation of the Corporation, other than a merger or
consolidation in which the voting securities of the Corporation immediately
prior to the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity) 51% or
more of the combined voting power of the Corporation or surviving entity
immediately after the merger or consolidation with another entity;

(B)    a sale, exchange, lease, mortgage, pledge, transfer, or other disposition
(in a single transaction or a series of related transactions) of all or
substantially all of the assets of the Corporation which shall include, without
limitation, the sale of assets or earning power aggregating more than 50% of the
assets or earning power of the Corporation on a consolidated basis;

(C)    a liquidation or dissolution of the Corporation;

(D)    a reorganization, reverse stock split, or recapitalization of the
Corporation which would result in any of the foregoing; or

(E)    a transaction or series of related transactions having, directly or
indirectly, the same effect as any of the foregoing.

(5)    As respects State Auto Mutual, the parent of the Corporation, any of the
following occurs:

(A)    An individual who is not a Continuing Director (as defined above) or who
has not been an officer of State Auto Mutual for at least the preceding 12
months becomes the individual empowered to vote the proxy of the members of
State Auto Mutual at the Annual Meeting or any special meeting of the Members of
State Auto Mutual.

(B)    State Auto Mutual affiliates with or is merged into or consolidated with
a third party and as a result, a majority of the Board of Directors of State
Auto Mutual is comprised of other than Continuing Directors (as defined above).

(C)    State Auto Mutual is subject to an order of rehabilitation or liquidation
entered by the insurance commissioner of the state of domicile of State Auto
Mutual.

(D)    State Auto Mutual completes a conversion to a stock insurance company and
as a result of which a majority of the Board of Directors of State Auto Mutual
is comprised of other than Continuing Directors (as defined above).

(e)    Change Year.    “Change Year” means the fiscal year in which a Change of
Control occurs.

 

3



--------------------------------------------------------------------------------

(f)    Disability.    “Disability” means that, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall be eligible
for the receipt of benefits under the Corporation’s long term disability plan
described in the State Auto Insurance Companies Employee Reference Guide, as of
the date hereof.

(g)    Employee Benefits.    “Employee Benefits” means the perquisites,
benefits, and service credit for benefits as provided under any and all employee
retirement income and welfare benefit policies, plans, programs, or arrangements
in which the Executive is entitled to participate, including without limitation
any stock option, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital, or other insurance (whether funded by actual insurance
or self-insured by the Corporation), disability, salary continuation, expense
reimbursement, and other employee benefit policies, plans, programs, or
arrangements that may now exist or any equivalent successor policies, plans,
programs, or arrangements that may be adopted hereafter, providing perquisites
and benefits at least as great in a monetary equivalent as are payable
thereunder prior to a Change in Control.

(h)    Employment Agreement.    “Employment Agreement” means an executed
employment agreement between the Corporation and the Executive.

(i)    Good Reason.    “Good Reason” means the occurrence of any one or more of
the following:

(1)    The assignment to the Executive of duties which are materially and
adversely different from or inconsistent with the duties, responsibilities, and
status of the Executive’s position at any time during the 12 month period prior
to such Change of Control, or which result in a significant change in the
Executive’s authority and responsibility as a senior executive of the
Corporation;

(2)    A reduction by the Corporation in the Executive’s Annual Base Salary in
place as of the day immediately prior to a Change of Control, or the failure to
grant salary increases and bonus payments on a basis comparable to those granted
to other executives of the Corporation, or a reduction of the Executive’s most
recent highest incentive bonus potential under the Executive’s Incentive Bonus
Arrangement prior to such Change of Control, or any successor to such
arrangement;

(3)    A demand by the Corporation that the Executive relocate to a location in
excess of 35 miles from the location where the Executive is currently based, or
in the event of any such relocation with the Executive’s express written
consent, the failure of the Corporation or a Subsidiary to pay (or reimburse the
Executive for) all reasonable moving expenses incurred by the Executive relating
to a change of principal residence in connection with such relocation and to
indemnify the Executive against any loss in the sale of the Executive’s
principal residence in connection with any such change of residence and any
expenses incurred by Executive that are directly attributable to such sale (for
purposes of this provision, “loss” is understood to mean a sale of such
principal residence at a price less than the adjusted basis in such residence);

 

4



--------------------------------------------------------------------------------

(4)    The failure of the Corporation to obtain a satisfactory agreement from
any successor to the Corporation to assume and agree to perform this Agreement,
as contemplated in Section 14 of this Agreement;

(5)    The failure of the Corporation to provide the Executive with
substantially the same Employee Benefits that were provided to him immediately
prior to the Change in Control, or with a package of Employee Benefits that,
though one or more of such benefits may vary from those in effect immediately
prior to such Change in Control, is substantially comparable in all material
respects to such Employee Benefits taken as a whole; or

(6)    Any reduction in the Executive’s compensation or benefits or adverse
change in the Executive’s location or duties, if such reduction or adverse
change occurs at any time after the commencement of any discussion with a third
party relating to a possible Change of Control of the Corporation involving such
third party, if such reduction or adverse change is in contemplation of such
possible Change of Control and such Change of Control is actually consummated
within 12 months after the date of such reduction or adverse change.

The existence of Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute a waiver of the Executive’s rights with respect to any
circumstance constituting Good Reason under this Agreement. The Executive’s
determination of Good Reason shall be conclusive and binding upon the parties to
this Agreement provided such determination has been made in good faith.
Notwithstanding anything to the contrary in this Agreement, in the event that
the Executive is serving as Chief Executive Officer of the Corporation
immediately prior to the Change of Control, the occurrence of the Change of
Control shall be conclusively deemed to constitute Good Reason.

(j)    Highest Incentive Bonus.    “Highest Incentive Bonus” means the greater
of the Executive’s Potential Annual Award for (a) the Change Year or (b) the
year immediately preceding the Change Year. For purposes of (b) above, if the
Executive first became a party to an annual Incentive Bonus Arrangement for the
Change Year, the Executive shall be deemed to have been a participant to an
annual Incentive Bonus Arrangement, for the fiscal year immediately preceding
the Change Year.

(k)    Incentive Bonus Arrangement.    “Incentive Bonus Arrangement” means the
Corporation’s Incentive Bonus Arrangement for the Executive in effect for any
calendar year(s) during the period this Agreement is in force.

(I)    Notice of Termination.    “Notice of Termination” means a written notice
indicating the specific termination provision in this Agreement relied upon and
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the employment under the provision so
indicated.

(m)    Potential Annual Award.    “Potential Annual Award” means the maximum
possible Annual Award the Executive could receive according to his or her
Incentive Bonus Arrangement for the calendar year immediately preceding the
Change Year or the calendar year that is the Change Year, whichever is higher,
assuming that (1) the parameters for the maximum Annual Award, under the
Executive’s Incentive Bonus

 

5



--------------------------------------------------------------------------------

Arrangement were met (whether or not such parameters for such maximum Annual
Award actually were or could be met) and (2) the Executive’s Annual Base Salary
is used to determine the Potential Annual Award.

(n)    Retirement.    “Retirement” means having reached normal retirement age as
defined in the State Auto Insurance Companies’ Employee Retirement Plan (“State
Auto Pension Plan”) or taking early retirement in accordance with the terms of
the State Auto Pension Plan.

(o)    Severance Benefits.    “Severance Benefits” means the benefits described
in Section 4 of this Agreement, as adjusted by the applicable provisions of
Section 5 of this Agreement.

(p)    Subsidiary.    “Subsidiary” means any corporation, insurance company, or
other entity a majority of the voting control of which is directly or indirectly
owned or controlled at the time by the Corporation.

3.    Eligibility for Severance Benefits.    The Corporation or its successor
shall pay or provide to the Executive the Severance Benefits if the Executive’s
employment is terminated voluntarily or involuntarily during the term of this
Agreement, either:

(a)    by the Corporation (1) at any time within 36 months after a Change of
Control of the Corporation, or (2) at any time prior to a Change of Control but
after the commencement of any discussions with a third party relating to a
possible Change of Control of the Corporation involving such third party, if
such termination is in contemplation of such possible Change of Control and such
Change of Control is actually consummated within 12 months after the date of
such termination, in either case unless the termination is on account of the
Executive’s death or Disability or for Cause, provided that, in the case of a
termination on account of the Executive’s Disability or for Cause, the
Corporation shall give Notice of Termination to the Executive with respect
thereto; and

(b)    by the Executive for Good Reason (1) at any time within 36 months after a
Change of Control of the Corporation or (2) at any time after the commencement
of any discussions with a third party relating to a possible Change of Control
involving such third party, if such Change of Control is actually consummated
within 12 months after the date of such termination, and, in any such case,
provided that the Executive shall give Notice of Termination to the Corporation
with respect thereto.

4.    Severance Benefits.    The Executive, if eligible under Section 3, shall
receive the following Severance Benefits, adjusted by the applicable provisions
of Section 5 (in addition to accrued compensation, bonuses, and vested benefits
and stock options);

(a)    Annual Base Salary.    In addition to any accrued compensation payable as
of the Executive’s termination of employment (either by reason of an Employment
Agreement or otherwise), a lump sum cash amount equal to the Executive’s Annual
Base Salary, multiplied by 3.

(b)    Annual Incentive Compensation.    In addition to any compensation
otherwise payable pursuant to the Executive’s Incentive Bonus Arrangement and
the bonus payable under the Corporation’s Quality Performance Bonus Plan
(“QPB”), a lump sum

 

6



--------------------------------------------------------------------------------

cash amount equal to the Executive’s Highest Incentive Bonus and the total QPB
paid to Executive during the calendar year immediately preceding the Change
Year, multiplied by 3. In order to be entitled to a payment pursuant to this
Section 4(b), the Executive must have been a party to Incentive Bonus
Arrangement at some time during the 12 month period immediately preceding the
Change of Control.

(c)    Insurance Benefits.    For a three year period, commencing on the date
the employment is terminated, the Corporation will arrange to provide to the
Executive at the Corporation’s expense, with:

(1)    Health Care. Health care coverage comparable to that in effect for the
Executive immediately prior to the termination (or, if more favorable to the
Executive, that furnished generally to salaried employees of the Corporation on
the date immediately preceding the Change in Control), including, but not
limited to, hospital, surgical, medical, dental, prescription, and dependent
coverage. Upon the expiration of the health care benefits required to be
provided pursuant to this subsection 4(c), the Executive shall be entitled to
the continuation of such benefits under the provisions of the Consolidated
Omnibus Budget Reconciliation Act. Health care benefits otherwise receivable by
the Executive pursuant to this subsection 4(c) shall be reduced to the extent
comparable benefits are actually received by the Executive from a subsequent
employer during the five-year period following the date the employment is
terminated and any such benefits actually received by the Executive shall be
reported by the Executive to the Corporation.

(2)    Life Insurance. Life and accidental death and dismemberment insurance
coverage (including any supplemental coverage, purchase opportunity, and double
indemnity for accidental death that was available to the Executive) equal
(including policy terms) to that in effect at the time Notice of Termination is
given (or on the date the employment is terminated if no Notice of Termination
is required) or, if more favorable to the Executive, equal to that in effect at
the date immediately prior to the Change of Control.

(3)    Disability Insurance. Disability insurance coverage (including policy
terms) equal to that in effect at the time Notice of Termination is given (or on
the date employment is terminated if no Notice of Termination is required) or,
if more favorable to the Executive, equal to that in effect immediately prior to
the Change of Control; provided, however, that no income replacement benefits
will be payable under such disability policy with regard to the three year
period following a termination of employment provided that the payments payable
under subsections 4(a) and (b) above have been made.

In the event the Executive’s participation in any such plan or program is not
permitted, the Corporation will directly provide, at no after-tax cost to the
Executive, the benefits to which the Executive would be entitled under such
plans and programs.

(d)    Retirement Benefits.    The Executive will be entitled to receive
retirement benefits as provided herein, so that the total retirement benefits
the Executive receives from the Corporation will approximate the total
retirement benefits the Executive would

 

7



--------------------------------------------------------------------------------

have received under all (qualified and nonqualified) retirement plans (which
shall not include severance plans) of the Corporation in which the Executive
participates were the Executive fully vested under such retirement plans and had
the Executive continued in the employ of the Corporation for 36 months following
the date of the Executive’s termination or until the Executive’s Retirement, if
earlier (provided that such additional period shall be inclusive of and shall
not be in addition to any period of service credited under any severance plan of
the Corporation). The benefits specified in this subsection will include all
ancillary benefits, such as early retirement and survivor rights and benefits
available at retirement. The amount payable to the Executive or the Executive’s
beneficiaries under this subsection shall equal the excess of (1) the retirement
benefits that would be paid to the Executive or the Executive’s beneficiaries,
under all retirement plans of the Corporation in which the Executive
participates if (A) the Executive were fully vested under such plans, (B) the
36-month period (or the period until the Executive’s Retirement, if less)
following the date of the Executive’s termination were added to the Executive’s
credited service under such plans, (C) the terms of such plans were those most
favorable to the Executive in effect at any time during the period commencing
prior to the Change of Control and ending on the date of Notice of Termination
(or on the date employment is terminated if no Notice of Termination is
required), and (D) the Executive’s highest average annual compensation as
defined under such retirement plans and was calculated as if the Executive had
been employed by the Corporation for a 36-month period (or the period until the
Executive’s Retirement, if earlier) following the date of the Executive’s
termination and had the Executive’s compensation during such period been equal
to the Executive’s compensation used to calculate the Executive’s benefit under
subsections 4(a), and 4(b); over (2) the retirement benefits that are payable to
the Executive or the Executive’s beneficiaries under all retirement plans of the
Corporation in which the Executive participates. These retirement benefits
specified in this subsection are to be provided on an unfunded basis, are not
intended to meet the qualification requirements of Section 401 of the Internal
Revenue Code, and shall be payable solely from the general assets of the
Corporation. These retirement benefits shall be payable at the time and in the
manner provided in the applicable retirement plans to which they relate.

(e)    Outplacement.    The Corporation shall pay all fees for outplacement
services for the Executive up to a maximum equal to 15% of the Executive’s
Annual Base Salary used to calculate the Executive’s benefit under subsection
4(a), plus provide a travel expense account of up to $5,000 to reimburse job
search travel.

(f)    Stock Options.    Stock Options held by the Executive become exercisable
upon a Change of Control according to the terms of the Corporation’s Stock
Option Plans and any option agreements effecting outstanding option grants, as
interpreted by the Corporation’s Stock Option Committee as such Committee
existed immediately prior to the Change of Control.

In computing and determining Severance Benefits under subsections 4(a), (b),
(c), (d), (e), and (f) above, a decrease in the Executive’s salary, incentive
bonus potential, or insurance benefits shall be disregarded if such decrease
occurs within six months before a Change of Control, is in contemplation of such
Change of Control, and is taken to avoid the effect of this Agreement should
such action be taken after such Change of Control. In such event, the salary,
incentive bonus potential, and/or insurance benefits used to determine Severance
Benefits shall be that in effect immediately before the decrease that is
disregarded pursuant to this Section 4.

 

8



--------------------------------------------------------------------------------

The Severance Benefits provided in subsections 4(a), and (b) above shall be paid
not later than 45 business days following the date the Executive’s employment
terminates.

5.    Tax Gross-Up.    If any Severance Benefit or other benefit paid or
provided under Section 4, or the acceleration of stock option vesting, or the
payment or distribution of any Employee Benefit or similar benefit is subject to
excise tax pursuant to Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (or any similar federal or state excise tax), the
Corporation shall pay to the Executive such additional compensation as is
necessary (after taking into account all federal, state and local income taxes
payable by the Executive as a result of the receipt of such additional
compensation) to place the Executive in the same after-tax position he would
have been in had no such excise tax (or any interest or penalties thereon) been
paid or incurred with respect to any of such amounts (the “Tax Gross-Up”). The
Corporation shall pay such additional compensation at the time when the
Corporation withholds such excise tax from any payments to the Executive. The
calculation of the Tax Gross-Up shall be approved by the Corporation’s
independent certified public accounting firm engaged by the Corporation
immediately prior to the Change in Control and the calculation shall be provided
to the Executive in writing. The Executive shall then be given 15 days, or such
longer period as the Executive reasonably requests, to accept or reject the
calculation of the Tax Gross-Up. If the Executive rejects the Tax Gross-Up
calculation and the parties are thereafter unable to agree within an additional
45 days, the arbitration provisions of Section 10 shall control. The Corporation
shall reimburse the Executive for all reasonable legal and accounting fees
incurred with respect to the calculation of the Tax Gross-Up and any disputes
related thereto.

For purposes of determining the amount of the Tax Gross-Up, the Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Tax Gross-Up is to be made and
state and local income taxes at the highest marginal rates of taxation in the
state and locality of the Executive’s residence on the date of termination.

If the excise tax is subsequently determined to be less than the amount taken
into account hereunder at the time of termination of employment, the Executive
shall repay to the Corporation at the time the reduction in excise tax is
finally determined, the portion of the Tax Gross-Up attributable to such
reduction. Notwithstanding the Executive’s acceptance or rejection of the Tax
Gross-Up calculation, if the excise tax is determined to exceed the amount taken
into account hereunder at the time of termination of employment, the Corporation
shall make an additional Tax Gross-Up payment to the Executive in respect of
such excess at the time the amount of such excess is finally determined.

Notwithstanding anything to the contrary in this Section 5, if any Severance
Benefit or other benefit paid or provided under Section 4, or the acceleration
of stock option vesting, or the payment or distribution of any Employee Benefits
or similar benefits would be subject to excise tax pursuant to Section 4999 of
the Code (or any similar federal or state excise tax), but would not be so
subject if the total of such payments would be reduced by 10% or less, then such
payment shall be reduced by the minimum amount necessary so as not to cause
Corporation to have paid an Excess Severance Payment as defined in
Section 280G(b)(1) of the Code and so the Executive will not be subject to
Excise Tax pursuant to Section 4999 of the Code. The calculation of any
potential reduction pursuant to this paragraph or any disputes related thereto
shall be resolved as described above with respect to the calculation of the Tax
Gross-Up. In the event that the amount of any Severance payments that would be
payable to or for the benefit of Executive under this Agreement must be modified
or reduced to comply with this provision,

 

9



--------------------------------------------------------------------------------

Executive shall direct which Severance payments are to be modified or reduced;
provided, however, that no increase in the amount of any payment or change in
the timing of the payment shall be made without the consent of Corporation. In
no event shall the total payments be reduced by more than 10% in order to avoid
treatment as an Excess Severance Payment.

6.    Withholding of Taxes.    The Corporation may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as required
by law.

7.    Acknowledgement.    The Corporation hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment, or to measure the amount of damages which the Executive may suffer
as a result of termination of employment hereunder. Accordingly, the payment of
the Severance Benefits by the Corporation to the Executive in accordance with
the terms of this Agreement is hereby acknowledged by the Corporation to be
reasonable and will be liquidated damages, and the Executive will not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor will any profits, income, earnings,
or other benefits from any source whatsoever create any mitigation, offset,
reduction, or any other obligation on the part of the Executive hereunder or
otherwise, except for a reduction in health insurance coverage as provided in
subsection 4(c)(1). The Corporation shall not be entitled to set off or
counterclaim against amounts payable hereunder with respect to any claim, debt,
or obligation of the Executive.

8.    Enforcement Costs; Interest.    The Corporation is aware that, upon the
occurrence of a Change in Control, the Board or a stockholder of the Corporation
may then cause or attempt to cause the Corporation to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the
Corporation to institute, or may institute, litigation, arbitration, or other
legal action seeking to have this Agreement declared unenforceable, or may take,
or attempt to take, other action to deny the Executive the benefits intended
under this Agreement. In these circumstances, the purpose of this Agreement
could be frustrated. It is the intent of the Corporation that the Executive not
be required to incur the expenses associated with the enforcement of the
Executive’s rights under this Agreement by litigation, arbitration, or other
legal action nor be bound to negotiate any settlement of the Executive’s rights
hereunder under threat of incurring such expenses because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive under this Agreement. Accordingly, if following a Change in
Control it should appear to the Executive that the Corporation has failed to
comply with any of its obligations under this Agreement, including the proper
calculation of the Tax Gross-Up, or in the event that the Corporation or any
other person takes any action to declare this Agreement void or unenforceable,
or institute any litigation or other legal action designed to deny, diminish or
to recover from the Executive, the benefits intended to be provided to the
Executive hereunder, the Corporation irrevocably authorizes the Executive from
time to time to retain counsel (legal and accounting) of the Executive’s choice
at the expense of the Corporation as provided in this Section 8 to represent the
Executive in connection with the calculation of the Tax Gross-Up, or the
initiation or defense of any litigation or other legal action, whether by or
against the Corporation or any director, officer, stockholder, or other person
affiliated with the Corporation. Notwithstanding any existing or prior
attorney-client relationship between the Corporation and such counsel, the
Corporation irrevocably consents to the Executive entering into an
attorney-client relationship with such counsel, and in that connection the
Corporation and the Executive agree that a confidential relationship shall exist
between the Executive and such counsel. The reasonable fees and expenses of
counsel selected from time to time by the Executive as provided in this Section
shall be paid or reimbursed to the Executive by the Corporation on a regular,
periodic basis upon presentation

 

10



--------------------------------------------------------------------------------

by the Executive of a statement or statements prepared by such counsel in
accordance with its customary practices. In any action involving this Agreement,
the Executive shall be entitled to prejudgment interest on any amounts found to
be due him from the date such amounts would have been payable to the Executive
pursuant to this Agreement at an annual rate of interest equal to the prime
commercial rate in effect at the corporation’s principal bank or its successor
from time to time during the prejudgment period plus 4 percent.

9.    Indemnification.    From and after the earliest to occur of a Change of
Control or termination of employment, the Corporation shall (a) for a period of
five years after such occurrence, provide the Executive (including the
Executive’s heirs, executors, and administrators) with coverage under a standard
directors’ and officers’ liability insurance policy at the Corporation’s
expense, and (b) indemnify and hold harmless the Executive, to the fullest
extent permitted or authorized by the law of the State of Ohio as it may from
time to time be amended, if the Executive is (whether before or after the Change
of Control) made or threatened to be made a party to any threatened, pending or
completed action, suit, or proceeding, whether civil, criminal, administrative,
or investigative, by reason of the fact that the Executive is or was a director,
officer, or employee of the Corporation or any Subsidiary, or is or was serving
at the request of the Corporation or any Subsidiary, as a director, trustee,
officer, or employee of an insurance company, corporation, partnership, joint
venture, trust, or other enterprise. The indemnification provided by this
Section 9 shall not be deemed exclusive of any other rights to which the
Executive may be entitled under the charter or bylaws of the Corporation or of
any Subsidiary, or any agreement, vote of shareholders or disinterested
directors, or otherwise, both as to action in the Executive’s official capacity
and as to action in another capacity while holding such office, and shall
continue as to the Executive after the Executive has ceased to be a director,
trustee, officer, or employee and shall inure to the benefit of the heirs,
executors, and administrators of the Executive.

10.    Confidentiality and Non-Competition.    Executive agrees to receive
Confidential Information (as defined below) of State Auto in confidence, and not
to disclose to others, assist others in the application of, or use for his own
gain, such information, or any part thereof, unless and until it has become
public knowledge or has come into the possession of such other or others by
legal and equitable means and other than as a result of disclosure by Executive.
Executive further agrees that, upon termination of his employment with State
Auto, all documents, records, notebooks, and similar repositories containing
Confidential Information, including copies thereof, then in Executive’s
possession, whether prepared by him or others, will be left with State Auto. For
purposes of this Section 10, “Confidential Information” means information
disclosed to Executive or known by State Auto, which is not generally known in
the insurance underwriting business, including, but not limited to, information
about State Auto’s services, trade secrets, financial information, customer
lists, books, records, memoranda, and other proprietary information of State
Auto. Executive further agrees that during the employment period he will devote
substantially all of his time and effort to the performance of his duties
hereunder and will refrain from engaging on his own behalf or on behalf of a
third party in any line of activities or business in which State Auto is then
engaged. Executive further agrees that the obligation to maintain
confidentiality created by this Section 10 shall continue in effect for the
duration of this Agreement and for one year following the termination of
Executive’s employment with State Auto, but that thereafter this obligation
shall expire. Executive further agrees that for a period of six months following
termination of Executive’s employment with State Auto, Executive will not engage
in the property casualty insurance underwriting business as an officer, director
or employee of an insurer domiciled in the state of Ohio which has direct
written premium in excess of $500 million as of the end of the calendar year
immediately preceding the Executive’s termination of employment with State Auto.

 

11



--------------------------------------------------------------------------------

11.    Arbitration.    The initial method for resolving any dispute arising out
of this Agreement shall be nonbinding arbitration in accordance with this
Section. Except as provided otherwise in this Section, arbitration pursuant to
this Section shall be governed by the Commercial Arbitration Rules of the
American Arbitration Association. A party wishing to obtain arbitration of an
issue shall deliver written notice to the other party, including a description
of the issue to be arbitrated. Within 15 days after either party demands
arbitration, the Corporation and the Executive shall each appoint an arbitrator.
Within 15 additional days, these two arbitrators shall appoint the third
arbitrator by mutual agreement; if they fail to agree within this 15 day period,
then the third arbitrator shall be selected promptly pursuant to the rules of
the American Arbitration Association for Commercial Arbitration. The arbitration
panel shall hold a hearing in Columbus, Ohio, within 90 days after the
appointment of the third arbitrator. The fees and expenses of the arbitrator,
and any American Arbitration Association fees, shall be paid by the Corporation.
Both the Corporation and the Executive may be represented by counsel (legal and
accounting) and may present testimony and other evidence at the hearing. Within
90 days after commencement of the hearing, the arbitration panel will issue a
written decision; the majority vote of two of the three arbitrators shall
control. The majority decision of the arbitrators shall not be binding on the
parties, and the parties may pursue other available legal remedies if the
parties are not satisfied with the majority decision of the arbitrator. The
Executive shall be entitled to seek specific performances of the executive’s
rights under this Agreement during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

12.    Employment Rights.    This Agreement sets forth the Severance Benefits
payable to the Executive in the event the Executive’s employment with the
Corporation is terminated under certain conditions specified in Section 3. This
Agreement is not an employment contract nor shall it confer upon the Executive
any right to continue in the employ of the Corporation or its Subsidiaries and
shall not in any way affect the right of the Corporation or its Subsidiaries to
dismiss or otherwise terminate the Executive’s employment at any time with or
without cause.

13.    Arrangements Not Exclusive.    The specific benefit arrangements referred
to in this Agreement are not intended to exclude the Executive from
participation in or from other benefits available to executive personnel
generally or to preclude the Executive’s right to other compensation or benefits
as may be authorized by the Board at any time. The provisions of this Agreement
and any payments provided for hereunder shall not reduce any amounts otherwise
payable, or in any way diminish the Executive’s existing rights, or rights which
would accrue solely as the result of the passage of time under any compensation
plan, benefit plan, incentive plan, stock option plan, employment agreement, or
other contract, plan, or arrangement except as may be specified in such
contract, plan or arrangement. Notwithstanding anything to the contrary in this
Section 12, the Severance Benefits provided in Section 4 are in lieu of any
benefits to which the Executive would be entitled following the termination of
his or her employment pursuant to any Employment Agreement with the Corporation.

14.    Termination.    Except for termination of employment described in
Section 3(b), this Agreement shall terminate if the employment of the Executive
with the Corporation shall terminate prior to a Change of Control.

15.    Successors; Binding Agreements.    This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. The Executive’s rights and benefits under this Agreement
may not be assigned, except that if the Executive dies while any amount would
still be payable to the Executive hereunder if the Executive had continued to
live, all such

 

12



--------------------------------------------------------------------------------

amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement, to the beneficiaries designated by the Executive to
receive benefits under this Agreement in a writing on file with the Corporation
at the time of the Executive’s death or, if there is no such beneficiary, to the
Executive’s estate. The Corporation will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Corporation (or of any
division or Subsidiary thereof employing the Executive) to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle the Executive to compensation from the Corporation in the same
amount and on the same terms to which the Executive would be entitled hereunder
if the Executive terminated employment for Good Reason following a Change of
Control.

16.    No Vested Interest.    Neither the Executive nor the Executive’s
beneficiaries shall have any right, title, or interest in any benefit under this
Agreement prior to the occurrence of the right to the payment of such benefit.

17.    Notice.    For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
such addresses as each party may designate from time to time to the other party
in writing in the manner provided herein. Unless designated otherwise, notices
to the Corporation should be sent to the Corporation at:

State Auto Financial Corporation

518 East Broad Street

Columbus, Ohio 43215

Attention: John R. Lowther, Secretary

Until designated otherwise, notices shall be sent to the employee at the address
indicated on the Beneficiary Designation and Notice form attached hereto as
Exhibit A. If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. Notice sent by certified or
registered mail shall be effective two days after deposit by delivery to the
U.S. Post Office.

18.    Savings Clause.    If any payments otherwise payable to the Executive
under this Agreement are prohibited or limited by any statute or regulation in
effect at the time the payments would otherwise be payable (any such limiting
statute or regulation a “Limiting Rule”):

(a)    Corporation will use its best efforts to obtain the consent of the
appropriate governmental agency to the payment by Corporation to the Executive
of the maximum amount that is permitted (up to the amounts that would be due to
the Executive absent the Limiting Rule); and

(b)    the Executive will be entitled to elect to have apply, and therefore to
receive benefits directly under, either (i) this Agreement (as limited by the
Limiting Rule) or (ii) any generally applicable Corporation severance,
separation pay, and/or salary continuation plan that may be in effect at the
time of the Executive’s termination.

 

13



--------------------------------------------------------------------------------

Following any such election, the Executive will be entitled to receive benefits
under this Agreement or plan elected only if and to the extent the Agreement or
plan is applicable and subject to its specific terms.

19.    Amendment; Waiver.    This Agreement may not be amended or modified and
no provision may be waived unless such amendment, modification, or waiver is
agreed to in writing and signed by the Executive and the Corporation.

20.    Validity.    The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

21.    Counterparts.    This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

22.    Governing Law.    Except as otherwise provided, this Agreement shall be
governed by the laws of the State of Ohio, without giving effect to any conflict
of law provisions.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year written above.

 

State Auto Financial Corporation: By:   /s/ Robert H. Moone Executive: /s/ Mark
A . Blackburn Mark A . Blackburn

 

14



--------------------------------------------------------------------------------

Exhibit A

Beneficiary Designation and Notice Form

Beneficiary Designation

In the event of my death, I direct that any amounts due me under this Agreement
to which this Beneficiary Designation is attached shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets they shall be paid to the administrator or executive or my estate.

Notice

Until notified otherwise, pursuant to Section 16 of this Agreement, notices
should be sent to me at the following address:

 

4949 Red Bank Road

Galena, Ohio 43021

 

 

May 24, 2001     /s/ Mark A. Blackburn

Date

    Executive       Mark A. Blackburn     Print Name       Janet L. Blackburn  
  Beneficiary Name       Spouse     Relationship to Executive

Agreement/Executive Agreement3x

 

15